Citation Nr: 0117072	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective earlier than November 24, 
1997, for an award of service connection for hypertension 
with arteriosclerotic heart disease.

2.  Entitlement to an effective earlier than November 24, 
1997, for an award of service connection for degenerative 
changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from September 1959 to 
July 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's reopened claim for service connection for 
hypertension with arteriosclerotic heart disease was received 
by the RO on November 24, 1997, and was granted by the RO in 
March 1998.

2.  The appellant's original claim for service connection for 
degenerative changes of the cervical spine was received by 
the RO on November 24, 1997, and was granted by the RO in 
March 1998.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
24, 1997, for a grant of service connection for hypertension 
with arteriosclerotic heart disease are not met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).

2.  The criteria for an effective date earlier than November 
24, 1997, for a grant of service connection for degenerative 
changes of the cervical spine are not met.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that an effective date 
earlier than November 24, 1997, should be assigned to the 
grants of service connection for hypertension with 
arteriosclerotic heart disease (60%) and degenerative changes 
of the cervical spine (10%).  A July 1994 rating decision by 
the RO denied service connection for hypertension and chest 
pain.  Thereafter the appellant attempted to reopen his claim 
for service connection for hypertension, chest pain, and 
coronary artery disease; however, the RO in October 1995 
determined that he had not submitted new and material 
evidence to reopen this claim.  The appellant failed to 
perfect a timely appeal and this decision became final.

On November 24, 1997, the VA received a claim to reopen the 
claim for service connection for hypertension with heart 
disease; also the VA received an original claim for service 
connection for degenerative changes of the cervical spine.

In a March 1998 rating decision, the RO granted service 
connection for hypertension with arteriosclerotic 
cardiovascular disease, assigning a 10 percent evaluation, 
and for degenerative changes of the cervical spine, assigning 
a noncompensable evaluation.  The effective date of these 
awards was November 24, 1997, the date of the appellant's 
reopened claim.

In an April 1998 rating decision, the RO assigned a 10 
percent evaluation for degenerative changes of the cervical 
spine, effective from November 24, 1997, the date of the 
original claim.  In an August 1998 rating decision, the RO 
assigned a 60 percent evaluation for hypertension with 
arteriosclerotic heart disease, effective from November 24, 
1997, the date of the appellant's reopened claim.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The appellant maintains that he received treatment for heart 
and neck problems during service and following his discharge 
from service.  He feels that the grant of service connection 
for hypertension with arteriosclerotic heart disease and 
degenerative changes of the cervical spine should be 
effective back to the day following his separation from 
service.

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation, 
based on a claim reopened after final disallowance, shall be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  While the appellant and his 
representative argue that the effective date should be the 
day following his separation from service, or alternatively 
the date of the original claim, by statute and regulation, 
the effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim that 
was previously denied.  Waddell v. Brown, 5 Vet. App. 454, 
456 (1993).  As the appellant's reopened claim for service 
connection for hypertension with heart disease was received 
on November 24, 1997, an earlier effective date cannot be 
assigned.  Similarly, as the appellant's original claim for 
service connection for degenerative changes of the cervical 
spine was not received until November 24, 1997, an earlier 
effective date cannot be assigned.

The appellant has not challenged the validity of the July 
1994 or October 1995 rating decisions that denied the 
hypertension with heart disease claim on the basis of clear 
and unmistakable error (CUE).  An allegation of CUE is a 
different avenue by which to achieve the same end: an earlier 
effective date for the award.  See Flash v. Brown, 8 Vet. 
App. 332 (1995).  As CUE has not been alleged, the Board will 
not address CUE in this decision.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
held that in cases such as this in which the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.


ORDER

Entitlement to an effective date prior to November 24, 1997, 
for the grant of service connection for hypertension with 
arteriosclerotic heart disease, is denied.

Entitlement to an effective date prior to November 24, 1997, 
for the grant of service connection for degenerative changes 
of the cervical spine, is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

